— Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Erie County [John L. Michalski, A.J.], entered Oct. 7, 2015) to review determinations of respondents. The determinations found after tier II hearings that petitioner had violated various inmate rules.
It is hereby ordered that the determinations are unanimously confirmed without costs and the petition is dismissed.
Present — Whalen, P.J., Peradotto, Lindley, De Joseph and NeMoyer, JJ.